Title: From George Washington to Allyn Prior, 1 November 1799
From: Washington, George
To: Prior, Allyn



Sir,
Mount Vernon Novr 1st 1799

Your letter of the 30th Ulto came to my hands yesterday afternoon.
As I propose, next Spring to have my lands on the Ohio critically examined by a Person in whose integrity ⟨and⟩ judgment I can confide, I am indifferent with respect to the sale of any of them, at this time, especially of that tract on Mill Creek which I conceive

must be particularly fine, or possessing some valuable properties, from the number of applications which have been made to me of it.
If, however, it is disposed of before such examination is made, the terms will be, twelve dollars pr Acre. One third down; the other two thirds by annual Instalments, with Interest; and a Mortgage on the premises for the security of payment. I am Sir, Yr Most Obedt Servt

Go: Washington

